Title: To John Adams from Benjamin Stoddert, 28 May 1799
From: Stoddert, Benjamin
To: Adams, John




Sir
Navy Department 28 May 1799

As I have not been honored with an answer to my letter of the 15h. Inst—enclosing one for Nicholson, I have presumed that You did not disapprove of Talbot, for the Command of the Constitution—And have this Day sent orders to him, to proceed to Boston. Nicholson has no reason to complain—He will be employed on shore to as much advantage to himself—and he certainly ought to be grateful, that the affair of the Niger—and his own long and improper delay at Hampton last Fall, have been so easily passed over.—Indeed, if he was not a poor Man, with a large and a respectable Family, I should very much doubt, whether some parts of his conduct with respect to the Niger, ought to be passed over.
McNiele, I have reason to believe will be at Boston, by this Day. I have written to him, that he must sail again on the 10h. of June—And if he has the energy I think he possesses, He will by that Day be ready. The Genl Greene, Perry, did not sail from New port on the 15th as ordered—Nor have I advice that she has yet sailed—There has been shameful inattention with respect to that Ship, but to whom to attribute it, I can not at present Judge. I fear however some fault in the Captain—Men of real merit, always know how to get over difficulties.
I am yet uncertain whether Truxtun has arrived at Hampton—I hope he has not—thõ the News papers say he has.
I have the honor to be / with the highest respect & / esteem sir Yr. most Obed servt.

Ben Stoddert